Citation Nr: 0608356	
Decision Date: 03/23/06    Archive Date: 04/04/06	

DOCKET NO.  03-32 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of neck 
cyst. 

2.  Entitlement to service connection for disability 
manifested by jaundice.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs









FINDINGS OF FACT

1.  The veteran does not have residuals of a neck cyst which 
may be attributed to service.  

2.  A disability manifested by jaundice is not shown to be 
present during service or at any time thereafter.


CONCLUSIONS OF LAW

1.  Residuals of a neck cyst were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  

2.  A disability manifested by jaundice was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002) and Supp. 2005); 38 C.F.R. §§  
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of the service connection claim.  Those five 
elements include:  (1) Veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection as evidenced by 
a letter sent to him in August 2001 and the subsequent rating 
action and statement of the case.  However, he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that is not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In light of the fact that the 
Board (for reasons given below) concludes that the 
preponderance of the evidence is against the veteran's 
service connection claims, any question as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

With regard to the duty to assist, the Board acknowledges 
that, unfortunately, the veteran's service medical records 
are unavailable, despite repeated attempts by the agency of 
original jurisdiction to secure these reports.  The Court has 
held that, in cases involving missing or unavailable service 
medical records, VA is under a heightened duty to assist the 
veteran with respect to the processing of his claim.  VA's 
heightened duty consists of "consider[ing] the applicability 
of the benefit of the doubt rule, . . . assist[ing] the 
claimant in developing the claim, and . . . explain[ing] its 
decision when the veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Importantly, the RO has obtained, and associated with the 
veteran's claims folder, copies of daily military sick 
reports.  Further, the veteran has reported receiving 
pertinent treatment at the VA Medical Center in Lexington, 
Kentucky, and records of medical care that the veteran has 
received at this medical facility have been obtained and 
associated with his claims file.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  Thus, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and that no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claims.  

Legal Criteria and Analysis

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hixson v. West, 12 Vet. App. 247, 253 (1999).  

In the present case, the veteran, whose active service 
extended from September 1947 to November 1953, has contended 
that he was treated during service at Walter Reed Army 
Hospital for a neck cyst and in Heidelberg, Germany for 
jaundice.  As the Board has previously discussed in this 
decision, the veteran's service medical records are 
unavailable.  While daily sick (military) reports are of 
record, these documents do not reflect in-service treatment 
for neck cysts or a disability manifested by jaundice.  

With respect to the current evidentiary posture of this 
appeal, the Board notes that there is no post-service 
clinical confirmation of the existence of a disability 
manifested by jaundice.  With regard to the veteran's neck 
cyst claim, the Board notes that VA outpatient records dated 
in 2003 reflect treatment for (including excision of) 
epidermal inclusion cysts at the back of his scalp (above his 
left ear) and at the top of his neck under his left chin area 
as well as a mass behind his right ear.  A February 2003 
report notes that the veteran has a history of multiple 
sebaceous cysts which were "removed in the past" and that 
the soft mass below his left mandible "has been present for 
many years."  Significantly, however, the claims folder 
contains no competent evidence specifically associating a 
neck cyst disability with the veteran's active military duty.  

The Board acknowledges the veteran's contentions that he has 
a neck cyst disability, as well as a disorder manifested by 
jaundice, which were incurred in his active military duty.  
Importantly, however, the veteran, as a lay person, is not 
competent to express an opinion concerning diagnoses, or 
etiology, of his claimed disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The fact of the 
matter remains that the claims folder contains no competent 
evidence associating a neck cyst disability with the 
veteran's active military duty or diagnosing a disability 
manifested by jaundice.  Thus, the Board finds that the 
preponderance of the evidence is clearly against the 
veteran's service connection claims.  These claims must, 
therefore, be denied.  




ORDER

Service connection for residuals of neck cyst is denied.

Service connection for a disability manifested by jaundice is 
denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


